
	

113 HR 4946 IH: Crime Gun Tracing Act
U.S. House of Representatives
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4946
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2014
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To promote the tracing of firearms used in crimes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Crime Gun Tracing Act.
		2.DefinitionSection 1709 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8) is
			 amended by—
			(1)redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
			(2)inserting before paragraph (2), as redesignated, the following:
				
					(1)Bureau means the Bureau of Alcohol, Tobacco, Firearms, and Explosives..
			3.Incentives for tracing firearms used in crimesSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is
			 amended by striking subsection (c) and inserting the following:
			
				(c)Preferential consideration of applications for certain grantsIn awarding grants under this part, the Attorney General, where feasible—
					(1)may give preferential consideration to an application for hiring and rehiring additional career law
			 enforcement officers that involves a non-Federal contribution exceeding
			 the 25-percent minimum under subsection (g); and
					(2)shall give preferential consideration to an application submitted by an applicant that has reported
			 all firearms recovered during the previous 12 months by the applicant at a
			 crime scene or during the course of a criminal investigation to the Bureau
			 for the purpose of tracing, or to a State agency that reports such
			 firearms to the Bureau for the purpose of tracing..
		4.Reporting of firearm tracing by applicants for Community Oriented Policing Services grantsSection 1702(c) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1(c))
			 is amended—
			(1)in paragraph (10), by striking and at the end;
			(2)in paragraph (11), by striking the period at the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(12)specify—
						(A)whether the applicant recovered any firearms at a crime scene or during the course of a criminal
			 investigation during the 12 months before the submission of the
			 application;
						(B)the number of firearms described in subparagraph (A);
						(C)the number of firearms described in subparagraph (A) that were reported to the Bureau for tracing,
			 or to a State agency that reports such firearms to the Bureau for tracing;
			 and
						(D)the reason why any firearms described under subparagraph (A) were not reported to the Bureau for
			 tracing, or to a State agency that reports such firearms to the Bureau for
			 tracing..
			
